


110 HRES 771 IH: Supporting the goals and ideals of Down

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 771
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Sensenbrenner
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Down
		  Syndrome Awareness Month.
	
	
		Whereas one in approximately every 800 babies born in the
			 United States has Down syndrome and more than 350,000 people in the United
			 States alone are living with this genetic condition;
		Whereas Down syndrome affects people of all ages, races,
			 and economic levels and is the most frequently occurring chromosomal
			 abnormality;
		Whereas the life expectancy of people with Down syndrome
			 has increased dramatically in recent decades—from age 25 in 1983 to 56
			 today;
		Whereas advancements in education, research and advocacy
			 have had a tremendous impact on the opportunities that individuals with Down
			 syndrome have to live healthy and fulfilling lives;
		Whereas parents of babies with Down syndrome should
			 receive the education and support they need to understand this condition and
			 acquire new hope for the future of their children;
		Whereas the Congress should work with Down syndrome
			 advocacy and education organizations to increase the awareness of the American
			 public as a whole to the true nature of this condition and dispel the stubborn
			 myths about the degree to which it is disabling;
		Whereas promoting the acceptance and inclusion of
			 individuals born with this genetic condition will help them achieve their full
			 potential in all aspects of their lives; and
		Whereas the National Association for Down Syndrome has
			 designated October as National Down Syndrome Awareness Month: Now, therefore,
			 be it
		
	
		That the Congress—
			(1)supports the goals and ideals of National
			 Down Syndrome Awareness Month; and
			(2)should work with
			 health care providers and Down syndrome advocacy organizations to encourage
			 awareness and education regarding Down syndrome.
			
